DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/23/22. However, applicant’s amendment has not yet satisfactorily overcome the rejections under Section 103. Refer to the aforementioned amendment for specific details on applicant's rebuttal arguments and/or remarks. Therefore, the present claims are now finally rejected over the same art as formulated hereinbelow and for the reasons of record: 

Election/Restrictions
Claims 16-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/02/21.
Claims 1-5 (Species I-a) remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/02/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “A High Rate Rechargeable Li-Air Flow Battery” by Chen et al (heretofore “Chen et al”) in view of the publication WO 2017/021840 (herein called WO’840).
As to claims 6 and 10-12:
Chen et al disclose that it is known in the art to make a metal-oxygen battery (see EXPERIMENTAL) comprising a Li-metal foil as the metallic anode; a catholyte slurry in contact with the metallic anode comprising an electrolyte, a carbon-based composition/material including carbon nanofoam and carbon fiber/paper; a current collector component (i.e., any one In this case, the disclosure of Chen et al discusses the concept of a Li-oxygen battery or at least using oxygen in a closed-Li metal-battery (see EXPERIMENTAL). Thus, the teachings of Chen et al are sufficient to satisfy applicant’s broadly claimed metal-oxygen battery. 

    PNG
    media_image1.png
    321
    880
    media_image1.png
    Greyscale

As to claim 8-9:
	Chen et al disclose a current collector component, i.e., any one of the copper mesh, the aluminum laminated polymer, the stainless steel spring, the glass sheet, the lithium ion conducting glass-ceramic membrane (see EXPERIMENTAL). Since the present claims fail to define the specific structure and material composition of the current collector, it is deemed that the foregoing components can act as applicant’s broadly claimed and structurally-materially undefined current collector. 
As to claim 13:
	Chen et al disclose the use of LiPF6 salt (see EXPERIMENTAL). 
As to claim 15:
Chen et al disclose the use of a carbonate-based solvent material, i.e., ethylene carbonate or dimethyl carbonate (see EXPERIMENTAL).

 As to claims 6-7:
In this respect, WO’840 discloses that it is known in the art to make a semi-solid flow Li/O2 battery (Abstract; Title) comprising a catholyte slurry comprising a carbon (carbonaceous) composition including amorphous carbon and crystalline carbon such as carbon, SuperP carbon, carbon blacks, mesoporous carbons, activated carbons, nanostructured carbons such as graphene and mixture thereof which are present in the catholyte in the amount of 2-20 wt % (paragraph bridging pages 11-12 and page 12, lines 1-8). 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the carbon composition comprising the specific combination of amorphous carbon and crystalline carbon of WO’840 in the catholyte slurry/composition of Chen et al as WO’840 teaches that the specifically disclosed carbon-based materials assists in forming a conducting percolating network, thereby improving conductivity, discharge capacity, higher power levels/high voltages and projected system-level energy densities. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the publication “A High Rate Rechargeable Li-Air Flow Battery” by Chen et al (heretofore “Chen et al”) in view of the publication WO 2017/021840 (herein called WO’840) as applied to claim 13 above, and further in view of either: (a) Zheng et al 2015/0125763, and/or (b) Kim et al 2018/0183102.
Chen et al and WO’840 are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding prior art does not expressly disclose the specific metal halide redox mediator. 
In this respect, 
(a) Zheng et al disclose that it is known in the art to make metal-air/oxygen batteries (Abstract; 0007) including or using LiCl or LiBr in or as part of the electrolyte (thus, also acting as the metal halide redox mediator) (0010; CLAIM 10); and/or 
(b) Kim et al disclose that it is known in the art to make a lithium air/oxygen battery (Abstract; 0008-0009) including or using LiCl or LiI in or as part of the electrolyte (thus, also acting as the metal halide redox mediator) (0058; CLAIM 3). Accordingly, in both instances (i.e., Zheng et al and Kim et al) products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the metal halide redox mediator), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 [R-3] Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the specific metal halide redox mediator of either Zhen et al or Kim et al in the electrolyte composition of Chen et al and WO’840, as instantly combined, because the prior art (i.e., Zhen et al or Kim et al) teach that the specifically disclosed metal halide redox mediator/electrolyte materials assist in improving the cycleability of Li-air/oxygen batteries by effectively accelerating the oxygen reduction process and reducing recharge overvoltage as the poor reversibility of Li-air/oxygen batteries is due to the formation of solid oxide discharge products which are difficult to reduce and decompose into Li-ions and oxygen within the electrolyte’s stable potential. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Response to Arguments
Applicant's arguments filed 01/23/22 have been fully considered but they are not persuasive. 
Applicant has made the allegation that Chen et al do not teach or suggest “(i) a catholyte slurry or (ii) a carbon-based composition/material including carbon nanoform and a carbon fiber/paper”. Regarding (i) it is imperative to note that applicant has admitted on the written record (see page 6, 3rd full paragraph of the 01/23/22 amendment) that “the electrolyte of Chen et al is expressly taught as an aqueous or non-aqueous solution (p. A1619, col 1, first para, last sent.)”. Therefore, since Chen et al teach that the electrolyte is an aqueous or non-aqueous solution, such aqueous or non-aqueous solution in combination with the carbon-based material disclosed by Chen et al is sufficient to satisfy applicant’s broadly claimed “catholyte slurry”. Note that nowhere in independent claim 6 can it be seen that the claimed catholyte slurry cannot include other materials such as the carbon-based material present in the battery system of Chen et al to form a slurry (i.e., by definition, a slurry is a semiliquid mixture, typically of fine particles of manure, cement, or coal suspended in water). Note that a slurry is a slurry regardless of the ultimately intended composition which - in this instance – encompasses an catholyte-electrolyte-based slurry solution including the claimed electrolyte and the carbon composition. 
Regarding (ii), in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “carbon nanoform and a carbon fiber/paper”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Thus, applicant’s argument are not commensurate in scope with the presently claimed subject broadly recites the following with respect to the amount of the crystalline carbon: “wherein the crystalline carbon constitutes less than about 50 % of the carbon composition”. Note that such a limitation encompasses zero or 0 % as a lower limit, thus, including 0 % of crystalline carbon. If applicant desires to have such limitation (i.e., at least a minimum amount of crystalline carbon) considered for patentability, independent claim 6 must be amended to positively include or recite the same. Thus, applicant is kindly reminded that the claimed invention must result in a structural or material/composition difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure or material substantially the same, or performs substantially the same functionality, or is capable of performing the intended use, then it meets the claim. Thus, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Further, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
With regard to applicant’s argument concerning the secondary reference, it is noted that applicant does not appear to have discussed the technical aspects of the WO’840 reference. It appears that applicant is discussing the teachings of another/different reference labelled WO’184 which has not been cited and/or made of record. Therefore, it is uncertain whether applicant intends to argue or contend the teachings of WO’840 reference or the WO’184 reference. Ipso facto, applicant’s response and/or arguments is/are incomplete, deficient and/or meritless if applicant intends to discuss the WO’184 reference. Applicant’s cooperation in clarifying this issue is requested. Nonetheless, to the extent that applicant’s arguments are somehow applicable to the cited WO’840 reference, it is imperative to note that independent claim 6 broadly recites the following with respect to the amount of the crystalline carbon: “wherein the crystalline carbon constitutes less than about 50 % of the carbon composition”. Note that such a limitation encompasses zero or 0 % as a lower limit, thus, including 0 % of crystalline carbon (See MPEP 2173.05(c) Numeral Ranges & Amounts Limitations, II. Open-Ended Numerical Ranges). As positively require at least a minimum amount of crystalline carbon in the carbon composition. That is, the breadth or the scope of claim 6 encompasses zero amount of crystalline carbon, thus, the applied references readily envision so. If applicant desires to have such limitation considered for patentability, independent claim 6 must be amended to include or recite the same. 
With respect to applicant’s argument regarding the metal halide redox mediator, it bears noting that Zheng et al disclose metal-air/oxygen batteries including LiCl or LiBr in or as part of the electrolyte (0010; CLAIM 10; Abstract; 0007); and/or Kim et al also disclose a lithium air/oxygen battery using LiCl or LiI in or as part of the electrolyte (0058; CLAIM 3; Abstract; 0008-0009). Thus, Kim et al and Zheng et al both disclose the foregoing Li-based salts which can also act as metal halide redox mediators. In this case, the limitation related to the metal halide redox mediator is deemed to be an inherent characteristic of the Li-based salts per se. Accordingly, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property of being a redox mediator is necessarily present in the prior art material. "Products of identical chemical composition cannot have mutually exclusive properties”. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Composition, Product, and Apparatus Claims. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727